Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 1 of 15 PageID 103




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

 UNITED STATES OF AMERICA

 v.                                      CASE NO. 3:21-cr-22(S1)-MMH-MCR

 KRISTOPHER JUSTINBOYER ERVIN

               GOVERNMENT’S RESPONSE IN OPPOSITION TO
                   DEFENDANT’S MOTION TO DISMISS

       The United States of America, by and through the undersigned Assistant

 United States Attorney, hereby submits its response in opposition to defendant’s

 Motion to Dismiss Superseding Indictment and Memorandum of Law (Doc. 30)

 (hereinafter, the “Motion to Dismiss”). The Superseding Indictment in this case

 charges defendant with seven counts of structuring financial transactions while

 violating another law of the United States (Counts 1-7), one count of transporting or

 delivering unregistered firearms (machinegun conversion devices) in interstate

 commerce (Count 8), and six counts of possessing unregistered machinegun

 conversion devices (Counts 9-14).

       Defendant argues that, because the machinegun conversion devices he

 manufactured and distributed required a degree of basic additional machining to be

 functional, they do not meet the legal definition of a machinegun and the

 Superseding Indictment should be dismissed. Motion to Dismiss at 3-8. Defendant

 further urges the Court to find that the legal definition of a machinegun contained in

 Title 26, United States Code, Section 5845, is unconstitutionally vague – as applied
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 2 of 15 PageID 104




 to the facts of this case. Id. at 8. Defendant also requests dismissal because he

 claims his illegally manufactured machinegun conversion devices are his artwork –

 while in the same breath admitting that defendant did not come up with the design

 for a lightning link – and that he therefore has a First Amendment-based right to

 manufacture machinegun conversion devices. Id. at 10-12. Finally, Defendant

 submits that the statutory scheme itself is an unconstitutional overreach of

 Congress’s power to tax and spend and, in any event, defendant could not have

 legally registered his lightning links even if he had tried. Id. at 12-14.

       Defendant’s motion is at best devoid of pertinent legal authority for his

 arguments or, worse, ignores well-established and controlling contrary authority.

 Moreover, those arguments plainly are factually grounded – and the facts that he

 asserts in support of those arguments are internally inconsistent, sometimes to the

 degree that they are self-contradictory. Defendant’s Motion to Dismiss depends on

 determination of facts that must be found by a fact finder at trial, and therefore it

 would be error for this Court to grant the motion. There is no basis to dismiss the

 Superseding Indictment.

                             FACTUAL BACKGROUND 1

       In January 2021, an agent for the Bureau of Alcohol, Tobacco, Firearms, and

 Explosives (“ATF”) received information that defendant was trafficking in illegally


 1
   The United States provides this brief factual background to assist the Court in
 understanding the context of defendant’s arguments. The proof the United States
 would present at trial in this case would be substantially more detailed than what is
 presented here. As discussed below, in determining the Motion to Dismiss, the

                                             2
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 3 of 15 PageID 105




 manufactured and unregistered machinegun conversion devices. The specific type

 of machinegun conversion device that defendant was dealing in is referred to as an

 auto-sear or lightning link. 2 Defendant was doing so through at least two websites –

 AutoKeyCard.com and AutoKeyCards.com – which he used to receive and process

 orders for his products. The products manufactured, marketed, and sold by

 defendant are generally about the size of a credit card, are made of sheet metal, and

 feature etchings for between 1-3 auto-sear devices per card. 3 Each auto-sear device

 etched into the card is composed of two pieces or parts that are combined to make an

 auto-sear. One of the two pieces of the auto-sear requires two internal cut-outs to

 function; for some models of defendant’s products, the internal cut-outs were already

 performed, and for other models, no internal cut-outs were performed but the

 location of the internal cut-out was etched onto the card. The variety of auto-sear

 with internal cut-outs was referred to as the “pen holder edition” and marketed on

 social media with images of a pen placed through one of the internal cut-outs.




 Court may only rely on the face of the Superseding Indictment. Nevertheless, the
 Factual Background demonstrates that, contrary to defendant’s contentions, the facts
 that he presents are not undisputed.
 2
   “Lightning link” is the term used to describe auto-sears of the specific design that
 defendant manufactured, whereas “auto-sear” is a broader term that includes
 lightning links and other types of machinegun conversion devices.
 3
  Defendant also had listings featuring a shirt and a hat available for sale on his
 website which featured an image of an auto-sear design. It is not clear whether any
 purchasers ever purchased a clothing item from defendant, and the United States
 does not contend that these items fit the definition of a machinegun.

                                            3
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 4 of 15 PageID 106




       Multiple undercover purchases of metal cards etched with auto-sears were

 conducted from defendant via his websites, including purchases of both the “pen

 holder edition” with internal cut-outs, and the basic version with no internal-cutouts.

 Both types of cards were tested by a Firearms Enforcement Officer for the ATF’s

 Firearms Criminal Technology Branch. For each version of the design, the

 Firearms Enforcement Officer was able to use a commonly available Dremel tool to

 cut fully through the etched lines on the card and thereby complete the final step of

 the manufacturing process for an auto-sear device. The two pieces of the auto-sear

 were then placed into an AR-style rifle for testing purposes. After installation of

 defendant’s auto-sear devices, the rifle functioned as a machinegun – that is, it fired

 more than one round with a single function of the trigger.

       Defendant generated substantial revenue through his online sales of cards with

 etchings for auto-sear devices, which ultimately were deposited into his account at a

 local credit union. Defendant structured cash withdrawals of the illicit gains in

 order to avoid the filing of currency transaction reports.

                             MEMORANDUM OF LAW

 I.    The Indictment States Offenses Under Federal Law and Dismissal is Not
       Warranted

       When ruling on a motion to dismiss an indictment for failure to state an

 offense, “a district court is limited to reviewing the face of the indictment and, more

 specifically, the language used to charge the crimes.” United States v. Sharpe, 438

 F.3d 1257, 1263 (11th Cir. 2006). The court must view that language “in the light



                                            4
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 5 of 15 PageID 107




 most favorable to the government.” Id. at 1258. “The propriety of granting a

 motion to dismiss an indictment under [Fed. R. Crim. P.] Rule 12 by pretrial motion

 is by-and-large contingent upon whether the infirmity in the prosecution is essentially

 one of law or involves determinations of fact.” United States v. Miller, 491 F.2d 638,

 647 (5th Cir. 1974). Because the sufficiency of an indictment is determined on its

 face, it is reversible error for a Court to look beyond the face of the indictment in

 ruling on a motion to dismiss for failure to state an offense. See generally Sharpe, 438

 F.3d 1257 (reversing dismissal of indictment where “the allegations in the indictment

 were sufficient to state the charged offenses as a matter of law . . . because the counts

 contained all of the elements of the offense charged and informed the defendants of

 the charges they faced”); United States v. Critzer, 951 F.2d 306, 307 (11th Cir. 1992)

 (reversing the dismissal of an indictment and explaining “[t]here is no summary

 judgment procedure in criminal cases” and “[n]or do the rules provide for a pre-trial

 determination of sufficiency of the evidence.”).

        Under Fed. R. Crim. P. 7(c), “[t]he indictment [] must be a ‘plain, concise,

 and definite written statement of the essential facts constituting the offense charged

 . . . .” “The indictment is sufficient if “[i]t (1) presents the essential elements of the

 charged offense, (2) notifies the accused of the charges to be defended against, and

 (3) enables the accused to rely upon a judgment under the indictment as a bar against

 double jeopardy for any subsequent prosecution for the same offense.” United States

 v. Walker, 490 F.3d 1282, 1296 (11th Cir. 2007) (quoting United States v. Woodruff, 296

 F.4d 1041, 1046 (11th Cir. 2002)).

                                              5
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 6 of 15 PageID 108




       Defendant moves to dismiss Counts 8-14 in full, and Counts 1-7 in part,

 because, according to defendant, the counts fail to state an offense because the auto-

 sears he manufactured and sold were not machinegun conversion devices. Motion

 to Dismiss at 2-3. Defendant then proceeds to lay out a 5-page argument for why he

 believes factually that the auto-sears he manufactured should not be considered to be

 machinegun conversion devices. Id. at 3-8.

       Each count of the Superseding Indictment tracks the statutory language of the

 offense charged and alleges each necessary element of the crime, for Counts 8-14

 describes the type of device that is the subject of the charge (machinegun conversion

 device(s) constituting [a] machinegun(s)), the date or dates on which the offenses

 occurred, that the offenses were committed within the Middle District of Florida,

 and the specific portion of the United States Code that is alleged to have been

 violated. A grand jury, having been advised of the elements of the charged offenses

 and the facts of this case, has found probable cause to believe that the items at issue

 in this case meet the definition of a machinegun in Title 26, United States Code,

 Section 5845(a) and (b), and found the Superseding Indictment to be a true bill.

       Defendant asks this Court to look beyond the four corners of the indictment

 and find that the machinegun conversion devices he was selling were “raw

 materials” (Motion to Dismiss at 4), that they are not “parts” because some

 additional tooling on the devices was needed before they could be used (Motion to

 Dismiss at 5-6), because shoelaces are not machineguns (Motion to Dismiss at 6-7),

 and because, according to an unpublished and later reversed opinion from the

                                            6
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 7 of 15 PageID 109




 District of Kansas, machined pieces of metal are not firearms receivers as defined in

 a completely separate definition in a different title of the United States Code (Motion

 to Dismiss at 7-8) 4.

        In other words, defendant urges this Court to engage in an improper detour

 from the four corners of the Superseding Indictment and find that, as a factual

 matter, his auto-sears are not machinegun conversion devices. That plainly would

 be improper under Sharpe and other Eleventh Circuit precedents, and the Court

 should deny defendant’s motion on that basis. 5


 4
   Defendant relies exclusively upon the unpublished opinion in United States v. Prince,
 2009 WL 1875709, No. 09-10008-JTM (D. Kan. 2009) for this argument. The
 Prince case concerned the definition of firearm under Title 18, United States Code,
 Section 921(a)(3), not the definition of a machinegun under Title 26, United States
 Code, Section 5845(a) and (b). Those definitions contain substantial dissimilarities,
 and thus the reasoning of the Prince court is not enlightening in this case. Moreover,
 as defendant notes, the opinion was reversed on other grounds, and in reversing the
 District of Kansas, the Tenth Circuit did not adopt the district court’s interpretation
 of the statutory definition of a firearm. See United States v. Prince, 593 F.3d 1178 at
 n.3 (“Because the government has not raised the issue on appeal, we need not decide
 whether the flats at issue are ‘receivers’ and therefore ‘firearms’ under 18 U.S.C.
 § 921(a)(3)(B).”). The District Court’s opinion has only been cited twice since it was
 issued in 2009, and in neither of those cases did the citing court adopt the reasoning
 in Prince as pertinent to defendant’s argument, and neither of those cases is from the
 Eleventh Circuit. See United States v. Seay, 620 F.3d 919, 925 (8th Cir. 2010); United
 States v. Lacy, No. 09-CR-135, 2009 WL 3756987, *1 (E.D. Wis. Nov. 6, 2009).
 5
   Defendant also argues in a footnote, based on United States v. Was, 684 F. Supp.
 350, 353 (D. Conn. 1988), that because his particular machinegun conversion devices
 are “individual objects, not sets or combinations of objects” that they do not meet the
 “combination of parts” portion of the federal definition of a machinegun. Motion to
 Dismiss at 5 n.2. As the Was Court itself acknowledges, the definition in Title 26,
 United States Code, Section 5845(b), was amended in November 1986 to include
 individual parts designed and intended for use in converting a weapon into a
 machinegun, and so the holding in Was has no applicability to this case. See Was,
 684 F. Supp. at 351 n.1. In any event, as described above, the devices

                                            7
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 8 of 15 PageID 110




 II.   The Statutory Scheme Is Not Unconstitutionally Vague

       Defendant does not point to a single case where any court has found Title 26,

 United States Code, Section 5845(a) and (b) (or any other statutes pertinent to the

 Superseding Indictment) unconstitutionally vague. Rather, defendant simply argues

 that he was not sufficiently on notice that the particular machinegun conversion

 devices he manufactured, possessed, and distributed fit the statutory definition.

       Factually, this is demonstrably false. ATF’s investigation has revealed ample

 evidence that defendant was fully aware of the illegality of his machinegun

 conversion devices and that they were governed by the National Firearms Act

 (NFA). For example, on September 15, 2020, a purchaser of one of defendant’s

 products emailed customerservice@autokeycard.com and asked if there were

 “instructions” for the item. The customer service email responded, in part:

              All NFA Rules Apply. Unfortunately we cannot provide
              instructions as per the NFA. It is a gray market item and
              that is the line we cannot cross.

              I can point you in the right direction so you can find the
              information on your own at your own risk. Do a google
              image search for different combinations of the terms
              “Lightning” “swift” “coathanger test” “Link” and any
              terms you discover along the way. Youtube search the
              same terms and between both you should find the
              information you seek. The image search will help you
              greatly find general available schematic information. It is
              not difficult to find.

              The Auto Key Card is a conversation piece as sold and as
              with many legal products, illegal use can occur. Think of

 manufactured, possessed, and sold by defendant are composed of two individual
 pieces, the etchings for both of which are contained on a single metal card.

                                            8
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 9 of 15 PageID 111




               brass knuckles sold as paperweights. Please be smart and
               careful you don’t get in trouble. It is intended to stay in the
               sold as form. Individuals may make the choice to use it in
               a different way under certain fire circumstances in the
               future. Please share our product with others and friends
               that may need it someday. Stay safe and protect the
               innocent. They need people like us in the difficult times
               ahead.

 Furthermore, the investigation has revealed that defendant conspired with as-yet

 unindicted co-conspirators to promote his machinegun conversion devices

 specifically for use in converting rifles into machineguns. Defendant knew exactly

 what he was manufacturing and selling and what his customers intended to do with

 his products. In any event, this Court may not decide the Motion to Dismiss based

 on facts not alleged in the Superseding Indictment; defendant must wait for a

 determination on this issue – at the earliest – at a motion for judgment of acquittal

 after the United States has had the opportunity to present all of its evidence at trial.

        In any event, courts – including the Eleventh Circuit – repeatedly have

 rejected constitutional challenges to the statutory definition of a machinegun, finding

 that it is not unconstitutionally vague. See, e.g., Akins v. United States, 312 Fed.

 App’x 197, 200-01 (11th Cir. 2009) (“Section 5845(b) also is not unconstitutionally

 vague.”); United States v. Carter, 465 F.3d 658, 664 (6th Cir. 2006) (finding there was

 “no such risk” that “ordinary people cannot understand what is prohibited” by

 Section 5845(b)); United States v. McCauley, 601 F.2d 336, 340 (8th Cir. 1979)

 (definition of machinegun sufficiently advised defendant of the illegality of his

 machinegun); United States v. Campbell, 427 F.2d 892, 893 (5th Cir. 1970) (definition



                                             9
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 10 of 15 PageID 112




 of machinegun to include “any combination of parts designed and intended for use

 in converting a weapon into a machinegun” was “sufficiently clear to put any person

 of reasonable intelligence on notice as to what is forbidden”).

        Defendant knew what he was doing and the legal risk he undertook in

 manufacturing auto-sears and distributing them across the country. Moreover,

 decisions going back decades have found the statutory language defining a

 machinegun in Title 26 not to be vague. There is no basis to grant defendant’s

 motion to dismiss based on statutory vagueness, and the Court should deny

 defendant’s request to do so.

 III.   Machinegun Conversion Devices Are Not “Artwork” and Defendant Has
        No First Amendment Right to Manufacture and Distribute Them Contrary
        to Law

        In his first argument, defendant submits that the devices he manufactured,

 possessed, and sold were merely a “raw material” used for fabricating machinegun

 conversion devices. Motion to Dismiss at 6. Later, when making his First

 Amendment argument, defendant seeks to recharacterize the items as his “artistic

 works,” and argues that it is “clearly the design of the image, rather than the material

 itself, that the government is targeting.” Id. at 10. In the same breath, defendant

 acknowledges that “blueprints for lightning links are freely available on the internet”

 and provides a link to such a template, thus acknowledging that the design for a

 lightning link auto-sear that he etched onto his products is not in fact his original

 artwork or design in any way. Id. at 12 & n.7.




                                             10
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 11 of 15 PageID 113




       This case is not only about the distribution of schematics for a design for a

 machinegun conversion device, nor is it a case only about distribution of a piece of

 metal with a drawing on it. Rather, this case is about the manufacturing and

 distribution of carefully machined metal cards containing an etching for a decades-

 old design for a machinegun conversion device that is a simple step away from

 functionality. Defendant’s arguments ignore the facts of the case – which are that

 defendant chose to etch a correctly scaled existing design for a machinegun

 conversion device onto a piece of metal – which is precisely the medium that these

 devices are composed of. Defendant’s metal cards are no more First Amendment-

 protected artistic works than is a pair of nail clippers or an AR-15 rifle. It is the

 combination of material and design that make defendant’s devices what they are –

 machinegun conversion devices.

       Moreover, defendant acknowledged in his own designs his intent to distribute

 functional objects by emblazoning each card with the words “PATENT

 PENDING.” Patent protection, of course, is only available for items performing

 some utilitarian function in a novel way, not for artistic works. See What can and

 cannot be patented?, U.S. Patent and Trademark Office, available at

 https://www.uspto.gov/help/patent-help#type-browse-faqs_1902 (FAQ explaining

 that “[l]iterary, dramatic, musical, and artistic works” cannot be patented).

       Even if this Court were to somehow conclude that defendant’s distribution of

 metal cards intended for use as machinegun conversion devices should be entitled to

 some form of First Amendment protection, the government has a compelling interest

                                             11
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 12 of 15 PageID 114




 in regulating the possession of firearms and particularly fully-automatic firearms.

 Defendant points to not a single case where any court has found that the First

 Amendment guarantees the right to unfettered possession of firearms as a means of

 personal expression, and indeed that is not the law. The objects that defendant

 manufactured, possessed, and distributed are machinegun conversion devices – not

 raw materials for machinegun conversion devices, and not defendant’s original

 artwork – and the First Amendment has no applicability to this case. And again,

 the facts relied upon by the defendant are not in the Superseding Indictment;

 therefore the advancement of this argument is premature.

 IV.   Section 5861 is a Valid Exercise of Congress’s Taxing Power

       No less authority than the U.S. Supreme Court has found that the National

 Firearms Act is a valid exercise of Congress’s taxing authority. Sonzinsky v. United

 States, 57 U.S. 554 (1937). Moreover “a tax does not cease to be valid merely

 because it regulates, discourages, or even definitely deters the activities taxed.”

 United States v. Sanchez, 340 U.S. 42, 44 (1950) (citing Sonzinsky, 300 U.S. at 513-14);

 see also United States v. Spoerke, 568 F.3d 1236, 1245 (11th Cir. 2009) (“The Supreme

 Court has upheld the [National Firearms] Act based on the taxation power of

 Congress . . . .” (citing Sonzinsky, 300 U.S. at 514)); Zwak v. United States, 848 F.2d

 1179, 1182 (11th Cir. 1988).

       Defendant makes a follow-on argument, based upon Department of Justice

 guidance, that he should have been charged under Title 18, United States Code,

 Section 922(o), for possession of an unregistered machinegun, rather than under

                                             12
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 13 of 15 PageID 115




 Section 5861, because he says it is impossible to comply with the NFA’s registration

 and taxation provisions. Motion to Dismiss at 13. Defendant provides no legal

 authority, however, that a charge under Section 5861 is invalid as to him.

 Moreover, this argument has already been rejected by the Eleventh Circuit. Spoerke,

 568 F.3d at 1245-46 (rejecting defendant’s argument that the NFA was

 unconstitutional as applied to him due to the impossibility of registering his weapons

 and paying the required tax). 6

                                   CONCLUSION

       Defendant has presented this Court with no legal basis to dismiss the

 Superseding Indictment. Indeed, each of his bases either depends on the resolution




 6
   In Spoerke, the Eleventh Circuit noted that the argument advanced by defendant –
 as here – is based on the false premise that registration of the devices was legally
 impossible. 568 F.3d at 1246 (citing United States v. Eaton, 260 F.3d 1232, 1236
 (10th Cir. 2001)). It is in fact possible to legally manufacture new machineguns in
 certain limited circumstances. See National Firearms Act Handbook, Bureau of
 Alcohol, Tobacco, Firearms, and Explosives, at §§ 7.5-7.6, available at
 https://www.atf.gov/files/publications/download/p/atf-p-5320-8/atf-p-5320-8.pdf
 (describing that “qualified manufacturers may manufacture machineguns on or after
 May 19, 1986 for sale to Federal and State agencies or to [Federal Firearms
 Licensees/payers of the Special Occupational Tax] as ‘sales samples’ for
 demonstration to prospective governmental customers” or “for exportation in
 compliance with the Arms Export Control Act and Department of State
 regulations”). However, defendant chose not to avail himself of legal avenues for
 manufacturing machinegun conversion devices.

                                           13
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 14 of 15 PageID 116




 of factual issues – which is improper at this stage – or is premised on already-rejected

 legal theories, or both. The Court should therefore deny his motion.


                                         Respectfully submitted,

                                         KARIN HOPPMANN
                                         Acting United States Attorney


                                   By:   s/ Laura Cofer Taylor
                                         LAURA COFER TAYLOR
                                         Assistant United States Attorney
                                         USA No. 170
                                         300 N. Hogan Street, Suite 700
                                         Jacksonville, Florida 32202
                                         Telephone: (904) 301-6300
                                         Facsimile: (904) 301-6310
                                         E-mail: Laura.C.Taylor@usdoj.gov




                                            14
Case 3:21-cr-00022-MMH-MCR Document 35 Filed 05/07/21 Page 15 of 15 PageID 117




                             CERTIFICATE OF SERVICE

        I hereby certify that on May 7, 2021, I electronically filed the foregoing with

 the Clerk of the Court by using the CM/ECF system which will send a notice of

 electronic filing to the following:

                             Lisa Call, Esq.




                                                    s/ Laura Cofer Taylor
                                                    LAURA COFER TAYLOR
                                                    Assistant United States Attorney




                                               15
